Citation Nr: 0429299	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  04-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977, October 1982 to January 1990, and September 1991 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.   

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned in May 2004; 
a transcript of that hearing is associated with the claims 
file.

The Board observes that rating decisions issued in September 
2001 and July 2002 denied service connection for bruxism.  In 
July 2003 the veteran entered a notice of disagreement and 
the RO issued a statement of the case pertinent to such 
issue.  However, in his substantive appeal (VA Form 9), 
received in January 2004, the veteran limited his appeal to 
the issue of entitlement to service connection for bilateral 
carpal tunnel syndrome and only provided arguments pertinent 
to such issue.  Therefore, the issue of service connection 
for bruxism is not currently before the Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that while serving on active duty in the 
late 1990's, he noticed numbness in both hands, primarily in 
the first three digits and on the right more so than on the 
left, while doing a lot of typing.  In order to relieve the 
numbness, the veteran swings his arms and shakes his hands.  
He indicated that he obtained bilateral cock-up wrist splints 
to wear at night in 2001.  The veteran states that he has 
decreased grip strength, but has not noticed any muscle loss.  
A current diagnosis of bilateral carpal tunnel syndrome is of 
record.  As such, he claims that service connection is 
warranted for such disability.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
claim now before the Board.  The Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations in this case.  

The record reflects that the veteran was last afforded a VA 
examination in October 2003.  The examining physician 
indicated that the olecranon bursitis and left upper 
extremity numbness for which the veteran was treated during 
service were unrelated to his current diagnosis of bilateral 
carpal tunnel syndrome.  The examiner also stated that the 
veteran's bilateral carpal tunnel syndrome, and the symptoms 
of such, by his history, started in the late 1990's.  The 
Board observes that the veteran was serving on active duty 
during the late 1990's.  However, the veteran's service 
medical records are negative for findings, treatment, or a 
diagnosis of carpal tunnel syndrome.  Since the VA 
examination, a January 2004 buddy statement from another 
servicemember who worked in the same office as the veteran 
from October 2000 to February 2001 has been received.  Such 
statement indicates that the servicemember witnessed the 
veteran experience numbness in his hands and how the veteran 
would shake or swing his hands in order to relieve the 
numbness.  Additionally, at his May 2004 Board hearing, the 
veteran stated that he believed that the VA examiner related 
his bilateral carpal tunnel syndrome to his military service.  
The Board observes that the record was held open for 60 days 
following the veteran's personal hearing in order for the 
veteran to submit such a statement from the VA examiner.  To 
date, such statement has not been received.  However, the 
Board finds that a remand is necessary to obtain a clarifying 
opinion from the October 2003 VA examiner.  

Additionally, at the May 2004 Board hearing, the veteran 
indicated that he obtained bilateral cock-up wrist splints in 
2001.  The Board observes that the RO attempted to obtain the 
veteran's medical records from Ehrling Bergquist Hospital 
from 2001 and received records dated June 2001 through 
October 2002.  However, also included in such were medical 
records pertaining to a different servicemember.  In the 
March 2004 supplement statement of the case, the RO cited to 
questionnaires indicating that the veteran denied any trouble 
with gripping objects, opening jars, turning doorknobs, 
picking up small objects, and failed to indicate any other 
complaints relating to the hands.  Also, the RO noted that 
the veteran reported no numbness in the upper extremities.  
The Board observes that the records the RO relied on did not 
pertain to the veteran, rather such were medical treatment 
reports for a different servicemember.  These misfiled 
records have been removed from the claims folder to be 
associated with the proper record.  Therefore, while on 
remand, the RO should again request that the veteran identify 
any treatment he received for his bilateral carpal tunnel 
syndrome, to include cock-up wrist splints, attempt to obtain 
such records, and review the veteran's claim based only on 
evidence pertinent to the veteran.  

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for bilateral carpal tunnel 
syndrome, to include issuing cock-up 
wrist splints.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  A negative response for any 
records that cannot be obtained should be 
associated with the claims file.  Any 
records obtained should be associated 
with the file.

2.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the claims file should be returned to the 
October 2003 VA examiner to ascertain the 
etiology of existing bilateral carpal 
tunnel syndrome.  The claims file should 
be made available to the examiner for 
review of pertinent documents therein, to 
include the January 2004 buddy statement.  

The examiner should state whether it is 
"likely" or "unlikely" that the 
veteran's bilateral carpal tunnel 
syndrome was had its onset during his 
military service, to include as a result 
of the veteran's office duties.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the aforementioned 
question, then he should so state.

If the October 2003 VA examiner is 
unavailable, or he feels that a new 
examination is necessary, the veteran 
should be afforded another VA examination 
and the veteran's claims file must be 
made available for review.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  Thereafter, the VA 
examiner should answer the above question 
pertaining to the etiology of the 
veteran's bilateral carpal tunnel 
syndrome and note that the file was 
available for review.

3.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim based on the complete evidentiary 
record pertinent only to the veteran.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




